Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This action is issued in response to amendment filed 4/9/2021.
	Claims 1-2, 4, 6-11, 15-18 were directly and/or indirectly amended. Claims 3, 5, 12-14 were canceled. No Claims were added.
	Claims 1-2, 4, 6-11, and 15-18 as renumbered 1-13 are allowed.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
1. (Currently Amended)A method for automating operational data analysis on a multi-structured data using a web-based multi-tenant framework, said method comprising: collecting data based on a pre-defined schema from at least one of a plurality of data sources using at least one data collection service, wherein the pre-defined schema is defined by one of providing a sample structure file and connecting to a data source directly, , wherein sequence of said collection, formatting and analysis of said data is pre-scheduled; and reporting said analyzed data.  
2. (Original) The method as claimed in claim 1, wherein said collected data is at least one of a Hierarchical data, or a Non-Hierarchical data.  
3. (Cancelled)  
4. (Original)The method as claimed in claim 1, wherein said schema is defined by connecting directly to a data source file; wherein said data source file defines format of said data to be collected.  
5. (Cancelled)  
6. (Original) The method as claimed in claim 1, wherein said data storage is selected dynamically based on a set user preference.  

8. (Original)The method as claimed in claim 1, wherein said analyzing said stored data further comprises identifying at least one of a plurality of patterns, rules and anomalies associated with said stored data.  
9. (Original)The method as claimed in claim 8, wherein said stored data is analyzed using at least one of a plurality of analysis algorithms, wherein sequence of said plurality of analysis algorithms is pre-configured.  
10. (Currently Amended)A system for automating operational data analysis on a multi-structured data, said system provided with means for: collecting data based on a pre-defined schema from at least one of a plurality of data sources using at least one data collection service using a product intelligence and analytic framework, wherein the predefined comprises schema is defined by one of providing a sample structure file and connecting to a data source directly, and wherein a user , wherein said product intelligence and analytic framework provides means for pre-scheduling sequence of said collection, formatting and analysis of said data using a web based management portal; and reporting said analyzed data using said product intelligence and analytic framework.  
11. (Original)The system as claimed in claim 10, wherein said product intelligence and analytic framework is configured for collecting at least one of a Hierarchical data, or a Non-Hierarchical data from at least one of said plurality of sources using a data acquisition module.
12. (Cancelled) 
13. (Cancelled) 
14. (Cancelled) 
15. (Original)The system as claimed in claim 10, wherein said product intelligence and analytic framework provides means for selecting said data storage dynamically based on a set user preference using a web based management portal. 
16. (Original)The system as claimed in claim 10, wherein said product intelligence and analytic framework provides means for formatting said stored data using at least one of a plurality of 
17. (Original)The system as claimed in claim 10, wherein said product intelligence and analytic framework is further configured to analyze said stored data by identifying at least one of a plurality of patterns, rules and anomalies associated with said stored data using a data mining and reporting module. 
18. (Original)The system as claimed in claim 17, wherein said product intelligence and analytic framework is further configured to analyze said stored data using at least one of a plurality of analysis algorithms using data mining and reporting module, wherein sequence of said plurality of analysis algorithms is pre-configured. 
Point of Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANA A AL- HASHEMI whose telephone number is (571)272-4013.  The examiner can normally be reached on 8:00 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on 571-272-4215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 
/SANA A AL- HASHEMI/Primary Examiner, Art Unit 2162                                                                                                                                                                                                        April 19, 2021